12 F.3d 204
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William E. GWALTNEY;  Edward A. Ganey, Jr., Plaintiffs-Appellants,andTheodore B. Guyette, Plaintiff,v.Martin J. MCDADE;  Lynn C. Phillips;  S. Willis Adcock;Harvey Tripp, Lieutenant;  Franklin E. Freeman,Jr., Defendants-Appellees.
No. 93-6863.
United States Court of Appeals, Fourth Circuit.
Dec. 7, 1993.

William E. Gwaltney, Edward A. Ganey, Jr., appellants Pro Se.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and HAMILTON, C.J., and SPROUSE, J.
PER CURIAM:

OPINION

1
Appellants appeal from the district court's order denying relief on their 42 U.S.C. Sec. 1983 (1988) complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Gwaltney v. McDade, No. CA-93-239-H (E.D.N.C. July 28, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Appellants' motion to supplement their informal brief